Citation Nr: 0309088	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  96-45 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously remanded by the Board in June 2001.  
It was returned to the Board in April 2003.  

The veteran's representative has pointed out that in the June 
2001 decision of the Board, service connection was denied for 
schizophrenia, hepatitis, chronic prostatitis and 
hypertension.  The disabilities were denied service 
connection because they were not well grounded.  The 
representative argues that the cases should be reviewed de 
novo in accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  These claims are not 
inextricably intertwined with the current appeal, and they 
are referred to the RO for  appropriate action. 


FINDING OF FACT

The results of the audiometric evaluations conducted in March 
1994, July 2000, and February and August 2002 have been 
determined to be inconsistent and are not reliable for rating 
purposes.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5102, 5103, 5107 (West 2002). 

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims.

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, a 
Statement of the Case and two Supplemental Statements of the 
Case which informed the veteran of the requirements necessary 
to establish his claim.  In addition, in March 2003, the RO 
informed the veteran of the VCAA and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  This document, specifically stated what VA would do 
and what was required of the veteran.  

Also, the RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
March 2003, the veteran indicated that he had no additional 
evidence to submit.  The veteran has been afforded several VA 
audiological examinations during the course of this claim and 
had the opportunity for a hearing before on appeal.  The 
results of the audiological examinations were determined by 
the examiners to be unreliable.  In this regard the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

A review of the service medical records shows the presence of 
hearing loss.  A VA audiological examination conducted in 
August 1989 revealed diagnoses of bilateral mild 
sensorineural hearing loss.  In November 1989 the RO granted 
service connection for bilateral hearing loss and assigned a 
non-compensable rating which has remained in effect since 
that time.

The veteran was seen at a VA outpatient clinic intermittently 
during 1993 and 1994 for various complaints, including 
hearing loss.

An audiometric evaluation was conducted for compensation 
purposes for the VA in March 1994.  At that time, the 
veteran's pure tone thresholds in decibels were:

Hertz
1000
2000
3000
4000
Right ear
25
30
30
35
Left ear
30
35
45
55

The average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz were 30 decibels in the right ear and 41 decibels 
in the left ear.  Speech recognition ability was 80 percent 
correct in the right ear and 76 percent correct in the left 
ear.  The examiner indicated that the results suggested a mild 
sensorineural hearing loss in the right ear and a mild to 
moderate sensorineural hearing loss in the left ear.  The 
examiner indicated that the puretones were inconsistent at 
times.  The speech discrimination scores appeared to than what 
would be expected for the reported thresholds.  The examiner 
stated that an ABR was conducted at the VA outpatient clinic 
in September 1993 and the results were consistent with 
normal/mild hearing loss bilaterally in the higher 
frequencies.  Although the low frequency hearing loss could 
not be ruled out.

An audiometric evaluation was conducted for compensation 
purposes for the VA in July 2000.  At that time, the pure tone 
thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
45
50
55
55
Left ear
55
55
55
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 
51decibels in the right ear and 56 decibels in the left ear.  
Speech recognition ability was 90 percent correct in the right 
ear and 90 percent correct in the left ear.  It was noted that 
the findings were not consistent from air to bone conduction 
nor was there consistent responses between pure tone 
thresholds and speech reception thresholds.  The audiologist 
indicated that the veteran was suspected to have mild to 
moderate hearing loss in the left ear and mild hearing loss 
only, if any, in the right ear.  In view of the inconclusive 
results, another examination, with oto-acoustic emissions 
testing, was recommended.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 2002.  At that time, the pure 
tone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
95
95
100
115
Left ear
110
NR
NR
NR

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 101 
decibels in the right ear and 110 decibels in the left ear.  
Speech recognition ability was 16 percent correct in the right 
ear and 0 percent correct in the left ear.  The diagnosis was 
profound sensorineural hearing loss in the right hear and 
profound sensorineural hearing loss in the left ear. 

In July 2002 the audiologist reviewed the test findings and 
indicated that the current hearing evaluation continued the 
pattern of inconsistency.  Acoustic reflex testing was 
repeated five times with consistent results that implied 
hearing thresholds to be substantially better than the pure 
tone thresholds indicated by the veteran.  Speech 
discrimination was good with conversations outside the test 
boot, but once testing began, the veteran was inconsistent 
with responses.  To rule out profound hearing loss, a 
threshold Auditory Brainstem Response (ABR), a Brainstem 
Auditory Evoked response (BAER), or an Oto-Acoustic Emissions 
test (OAE) needed to be performed.  

An examination was conducted by VA in August 2002.  The 
veteran's claim file, which includes all of his medical 
evaluation reports, was reviewed in its entirety.  The 
examiner detailed all of the audiometric studies of record and 
stated that on many of the hearing examinations, the examiners 
indicated inconsistent responses.  The most recent evaluation 
was also inconsistent.  The veteran's chief subjective 
complaint was of decreased hearing since basic training.  It 
was noted that he currently wore behind-the-ear haring aids, 
bilaterally.  Audiometric testing was performed, but the 
examiner did not report the puretone thresholds because it was 
not felt that the thresholds were reliable.  A speech 
reception threshold of 60 dB was obtained in the right ear; 
however the pure tone average would be 83.  The discrepancy 
between the puretone average and the speech reception 
threshold indicated that the testing was not reliable.  Speech 
discrimination was conducted, but the veteran would not 
attempt to repeat any words.  Tympanometry results suggested 
normal middle ear pressure and mobility, bilaterally.  OAE 
testing was conducted, which would suggest a bilateral hearing 
loss, but this examination would not predict the amount of 
hearing loss.  The diagnosis was that it was felt that the 
results were not reliable, due to discrepancies between the 
speech reception threshold and the puretone averages.  It did 
not appear that the veteran was being uncooperative, but felt 
that the inconsistent responses might be due to a 
psychological overlay.  It was the examiners opinion that an 
ABR evaluation should be conducted as this was the best way to 
determine thresholds.  

An ABR evaluation was conducted by VA in October 2002.  The 
test results showed that the veteran had, at worse, moderate 
hearing loss in the right ear and moderately severe hearing 
loss in the left.  These results supported an even better 
speech reception threshold than the one that was obtained on 
testing in August 2002 in the veteran's right ear.  It was 
noted that ABR testing only evaluates the frequencies between 
2000 and 4000 hertz.  It is impossible to pin down exact 
thresholds for puretones, even in this specific frequency 
range.  It was also impossible to determine puretone averages 
and speech reception thresholds using this measure.  It was 
believed, in the examiners opinion, that the veteran had 
malingered with everyone who had tested his hearing.  This was 
evident on the puretone threshold testing that this examiner 
had conducted as well.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions of 
the Rating Schedule pertaining to the evaluation of service-
connected hearing loss disability. See 64 Fed. Reg. 25,202 
through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 4.87].

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b)  When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.

Effective December 6, 2002 changes were made to 38 U.S.C.A. 
§ 1160 pertaining to cases of loss of paired organs.  See 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 
2820.  

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991). Both of the above changes are not 
applicable to the current claim.  

A review of the record shows that VA examiners have determined 
that the results of the audiological examinations conducted in 
March 1994, July 2000, February and August 2002 were 
unreliable.  These are all the examinations conducted during 
the appeal period.  The Board cannot use these tests findings 
in evaluating the degree of severity of the veteran's hearing 
loss.  As previously stated the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  

Accordingly, after reviewing the record, the Board finds that 
the evidence does not provide a basis which shows that a 
compensable rating for the bilateral hearing loss is warrant.  
Thus, the preponderance of the evidence is against the 
veteran's claim.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

